Exhibit 10.1

STOCK PURCHASE AGREEMENT

This STOCK PURCHASE AGREEMENT (this “Agreement”) is entered into this 15th day
of January, 2009, by and between PETROALGAE INC., a Delaware corporation
(“Seller,” or the “Company”), and Engineering Automation and Design, Inc., a
Nebraska corporation (“Purchaser”).

W I T N E S S E T H :

WHEREAS, the Company, through its subsidiary, PA, LLC, a Delaware limited
liability company, f/k/a as PetroAlgae, LLC (the “LLC”), is currently developing
and commercializing certain oil-from-algae technologies, and EAD Constructors,
Inc., a Nebraska corporation and wholly owned subsidiary of the Purchaser
(“Constructors”) has been retained by the LLC to assist the LLC in the design
and engineering, and construction of facilities for the growth and harvesting of
algae for the production of algae oil (the “Services”).

WHEREAS, the Company, the LLC, Constructors and Purchaser desire for the Company
to issue to the Purchaser one hundred fifty-one thousand fifty-seven
(151,057) shares (the “Shares”) of common stock, par value $0.001 per share, of
the Company (the “Common Stock”) as partial consideration, partially in advance,
for the Services (the “Stock Purchase”), to be performed prior to June 30, 2009,
as that term is defined or will be defined in the Services Agreement, by
Constructors, in lieu of cash consideration (in part) for such Services.

WHEREAS, as of the date hereof, Constructors has provided Services to the LLC
without a formal written agreement, however, Constructors and the LLC are
currently negotiating a formal written development services agreement governing
the Services (the “Services Agreement”)( the period of time commencing on to the
first day of the calendar month following the calendar month in which the
Services Agreement is executed is sometimes referred to herein as the “Post
Agreement Period”), and it is anticipated that a final form of the Services
Agreement will be executed no later than sixty (60) days after the date hereof.

WHEREAS, the Shares will account for one million dollars ($1,000,000) of the
total consideration to be paid by the LLC to Constructors during the Post
Agreement Period for the Services, with the remainder of the total consideration
for the Services to be paid in cash or cash equivalents mutually agreed upon by
the LLC and Constructors.

WHEREAS, the Shares will be subject to repurchase rights in favor of the Company
as described herein, which shall lapse for Shares as the Services are provided
to the LLC according to a schedule provided in the Services Agreement.

WHEREAS, the Stock Purchase will otherwise be subject to the terms and
conditions contained herein.

WHEREAS, in addition to this Agreement and the Services Agreement, the Shares
will also be subject to a lock-up agreement in favor of the Company for a period
of time mutually acceptable to the Company and the Purchaser (the “Lock-Up
Agreement”) and a Registration Rights Agreement providing for piggyback, but not
demand, registration rights for the Shares (the “RRA”), final forms of which
will in good faith be negotiated, finalized and executed, with terms and
conditions mutually acceptable to the Company and the Purchaser, between the
Company and the Purchaser no later than sixty (60) days after the date hereof.



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the foregoing and the respective
representations, warranties, covenants, agreements, undertakings and obligations
set forth herein, the receipt and sufficiency of which are hereby acknowledged
and intending to be legally bound hereby, the parties hereto agree as follows:

ARTICLE 1

SALE AND PURCHASE OF THE SHARES

Section 1.1 Sale and Purchase of the Shares. Upon the terms and subject to the
conditions set forth in this Agreement, and on the basis of the representations,
warranties, covenants, agreements, undertakings and obligations contained
herein, Seller hereby agrees to sell to Purchaser, and Purchaser hereby agrees
to accept, the Shares as partial consideration in advance for the Services to be
provided by Constructors to the LLC free and clear of any and all Liens (as
defined in hereof), for the consideration specified in this.

Section 1.2 Purchase Price. The deemed purchase price for the Shares (the
“Purchase Price”), which shall be partial consideration for the Services to be
provided by Constructors to the LLC, shall be one million dollars ($1,000,000)
for a per-share purchase price of six dollars and 62/00 ($6.62) (the “Per-Share
Purchase Price”).

Section 1.3 Certificate. Promptly after execution of this Agreement, and in any
event no later than ten (10) days after the execution hereof, the Company shall
cause a duly executed certificate (the “Certificate”) evidencing the Shares in
the name of the Purchaser to be created and delivered to the Purchaser. The
Certificate may bear such legends reflecting the terms hereof or terms of the
Post-Issuance Agreements (defined below) as may be deemed necessary by the
Company in its reasonable discretion.

ARTICLE 2

REPURCHASE RIGHTS

Section 2.1 Shares Issued Subject to Repurchase. The Shares are issued subject
to repurchase by the Company until such repurchase rights lapse according to a
schedule to be provided in the Services Agreement. The repurchase rights for
Shares will not begin to lapse until all the Post-Issuance Agreements are
executed. The Company may exercise its repurchase rights with respect to any
Shares at any time after issuance and prior to the time the repurchase rights
lapse for such Shares. The repurchase price for each Share shall be $0.001. In
the event that the Company elects to exercise its repurchase rights with respect
to any Shares, the Company shall so inform the Purchaser in writing and the
Purchaser shall immediately transfer such repurchased Shares back to the Company
(and execute any stock power or other document effecting such transfer) and
return the Certificate to the Company and the Purchaser shall have no further
rights with respect to the repurchased Shares. Thereafter the Purchaser will
execute such additional instruments and take such actions as may be reasonably
requested by the Company to carry out the intent and purpose, or otherwise
reflect, such

 

-  -



--------------------------------------------------------------------------------

repurchase. The Company will thereafter promptly issue a new certificate
evidencing the Shares which the Company did not repurchase, if any. The lapsing
of the repurchase rights shall be consideration for the agreed upon amount of
the Services. Unless otherwise agreed to between the LLC and Constructors in the
Services Agreement, the remainder of consideration for the Services will be paid
in cash or cash equivalent by the LLC under the terms provided in the Services
Agreement. This monthly lapsing shall continue until whichever of the following
occurs first: (x) the repurchase rights have lapsed with respect to all of the
Shares, (y) until the Services Agreement terminates or expires, or (z) June 30,
2009. Any lapsing of the repurchase rights shall have no effect on any other
restrictions with respect to the Shares (including without limitation all
restrictions contained herein and in the Lock-Up Agreement).

ARTICLE 3

REPRESENTATIONS AND WARRANTIES OF THE COMPANY

As used herein (i) any reference to any event, change or effect being “material”
with respect to the Company means an event, change or effect which is material
in relation to the condition (financial or otherwise), properties, business,
operations, prospects, assets or results of operations of the Company, and
(ii) the term “Material Adverse Effect” on the Company means a material adverse
effect on the condition (financial or otherwise), properties, business,
operations, prospects, assets or results of operations of the Company.

The Company hereby represents and warrants to Purchaser as follows:

Section 3.1 Organization and Good Standing. The Company is a corporation duly
organized, validly existing and in good standing under the laws of the State of
Delaware with full corporate power and authority to conduct its business as it
is now being conducted. The Company is duly qualified or licensed to do business
as a foreign corporation and is in good standing as a foreign corporation in
each jurisdiction in which either the ownership or use of the properties owned
or used by it, or the nature of the activities conducted by it, requires such
licensing, qualification or good standing, except for any failure to so license,
qualify or be in such good standing, which, when taken together with all other
such failures, has not had, does not have and could not reasonably be expected
to have a Material Adverse Effect on the Company. The LLC is a limited liability
company duly formed, validly existing and in good standing under the laws of the
State of Delaware with full power and authority to conduct its business as it is
now being conducted. The LLC is duly qualified or licensed to do business as a
foreign limited liability company and is in good standing as a foreign limited
liability company in each jurisdiction in which either the ownership or use of
the properties owned or used by it, or the nature of the activities conducted by
it, requires such licensing, qualification or good standing, except for any
failure to so license, qualify or be in such good standing, which, when taken
together with all other such failures, has not had, does not have and could not
reasonably be expected to have a Material Adverse Effect on the LLC.

 

-  -



--------------------------------------------------------------------------------

Section 3.2 Capitalization.

(a) The authorized capital stock of the Company consists solely of 300,000,000
shares of Common Stock, and 25,000,000 shares of Preferred Stock, of which
104,274,189 shares of Common Stock are issued and outstanding and of which no
shares of Preferred Stock are issued and outstanding. All of the issued and
outstanding shares of capital stock of the Company have been duly authorized and
are validly issued in compliance with all foreign, federal and state securities
laws.

(b) The Shares to be issued and sold by the Company to the Purchaser hereunder
have been duly and validly authorized and, when issued and delivered as provided
herein, will be duly and validly issued and upon lapse of the repurchase right
in accordance with Section 2.1 above, shall be fully paid and non-assessable.

Section 3.3 Corporate Authority. The Company has taken all corporate action
necessary in order to execute, deliver and perform fully, its obligations under
this Agreement and to consummate the stock purchase contemplated hereby. The
execution and delivery by the Company of this Agreement and the consummation by
the Company of the Stock Purchase contemplated hereby have been duly authorized
and approved by the Board of Directors of the Company and no other corporate
proceeding with respect to the Company is necessary to authorize this Agreement
or the Stock Purchase contemplated hereby. This Agreement has been duly executed
and delivered by the Company and constitutes a valid and binding agreement of
the Company, enforceable against the Company in accordance with its terms.

Section 3.4 No Violations. The execution and delivery by the Company of this
Agreement does not, and the performance and consummation by the Company of the
Stock Purchase contemplated hereby will not, directly or indirectly (with or
without the giving of notice or the lapse of time or both):

(a) contravene, conflict with, or constitute or result in a breach or violation
of, or a default under (i) any provision of the Company’s Certificate of
Incorporation or By-laws or (ii) any resolution adopted by the Board of
Directors (or similar governing body) of the Company; or

(b) contravene, conflict with, or constitute or result in a breach or violation
of any Law (as defined below), award, decision, injunction, judgment, decree,
settlement, order, process, ruling, subpoena or verdict (whether temporary,
preliminary or permanent) entered, issued, made or rendered by any court,
administrative agency, arbitrator, Governmental Entity or other tribunal of
competent jurisdiction (“Order”) or give any Governmental Entity or any other
person the right to challenge the Stock Purchase contemplated hereby.

For purposes of this Agreement, the term “Law” shall mean any federal, state,
local, municipal, foreign, international, multinational, or other constitution,
law, rule, standard, requirement, administrative ruling, order, ordinance,
principle of common law, legal doctrine, code, regulation, statute, treaty or
process.

Section 3.5 Actions. There are no civil, criminal, administrative, investigative
or informal actions, audits, demands, suits, claims, arbitrations, hearings,
litigations, disputes, investigations or other proceedings of any kind or nature
(“Actions”) or Orders issued,

 

-  -



--------------------------------------------------------------------------------

pending or, to the knowledge of the Company, threatened, against the Company,
the LLC or any of its respective assets, at Law, in equity or otherwise, in,
before, by, or otherwise involving, any Governmental Entity, arbitrator or other
Person that individually or in the aggregate, (i) have had, do have or could
reasonably be expected to have a Material Adverse Effect on the Company or the
LLC, as the case may be or (ii) question or challenge the validity or legality
of, or have the effect of prohibiting, preventing, restraining, restricting,
delaying, making illegal or otherwise interfering with, this Agreement, the
consummation of the Stock Purchase contemplated hereby or any action taken or
proposed to be taken by the Company or the LLC pursuant hereto or in connection
with the Stock Purchase contemplated hereby. To the knowledge of the Company, no
event has occurred or circumstance exists that could reasonably be expected to
give rise to or serve as a basis for the commencement of any such Action or the
issuance of any such Order.

Section 3.6 SEC Reports. The Company has filed all reports required to be filed
by it under the Securities Act and the Securities Exchange Act of 1934, as
amended (the “Exchange Act”), including pursuant to Section 13(a) or 15(d)
thereof (the foregoing materials being collectively referred to herein as the
“SEC Reports”), on a timely basis or has received a valid extension of such time
of filing and has filed any such SEC Reports prior to the expiration of any such
extension. As of their respective dates, and other than as noted by a comment
letter from the Staff of the Securities and Exchange Commission dated
December 19, 2008, the SEC Reports complied in all material respects with the
requirements of the Securities Act and the Exchange Act and the rules and
regulations of the Securities and Exchange Commission (the “Commission”)
promulgated thereunder, and none of the SEC Reports, when filed, contained any
untrue statement of a material fact or omitted to state a material fact required
to be stated therein or necessary in order to make the statements therein, in
light of the circumstances under which they were made, not misleading.

Section 3.7 Listing of Common Stock. The Common Stock is eligible to trade and
be quoted on, and is quoted on, the over-the-counter Bulletin Board market
maintained by The Nasdaq Stock Market (the “OTCBB”) and the Company has received
no notice or other communication indicating that such eligibility is subject to
challenge or review by any applicable regulatory agency, electronic market
administrator, or exchange. The Company has not, and shall not take any action
that would preclude, or otherwise jeopardize, the inclusion of the Common Stock
for quotation on the OTCBB. The Company is, and has no reason to believe that it
will not in the foreseeable future continue to be, in compliance with all
listing requirements of the OTCBB.

ARTICLE 4

REPRESENTATIONS AND WARRANTIES OF PURCHASER

Purchaser hereby represents and warrants to Seller as follows:

Section 4.1 Organization and Good Standing. Purchaser is a corporation duly
organized, validly existing and in good standing under the laws of the State of
Nebraska. Constructors is a corporation duly organized, validly existing and in
good standing under the laws of the State of Nebraska.

 

-  -



--------------------------------------------------------------------------------

Section 4.2 Corporate Authority. Purchaser has the full legal right, requisite
corporate power and authority and has taken all corporate action necessary in
order to execute, deliver and perform fully, its obligations under this
Agreement and to consummate the Stock Purchase. The execution and delivery by
Purchaser of this Agreement and the consummation by Purchaser of the Stock
Purchase have been duly authorized and approved by the governing body of
Purchaser and no other corporate proceeding with respect to Purchaser is
necessary to authorize this Agreement or the Stock Purchase contemplated hereby.
This Agreement has been duly executed and delivered by Purchaser and constitutes
a valid and binding agreement of Purchaser, enforceable against Purchaser in
accordance with its terms.

Section 4.3 No Violations. The execution and delivery by Purchaser of this
Agreement does not, and the performance and consummation by Purchaser of the
Stock Purchase will not, with respect to Purchaser, directly or indirectly (with
or without the giving of notice or the lapse of time or both):

(i) contravene, conflict with, or constitute or result in a breach or violation
of, or a default under (A) any provision of the Articles of Incorporation or
By-laws (or equivalent documents) of Purchaser or (B) any resolution adopted by
the Board of Directors (or similar governing body) of Purchaser; or

(ii) contravene, conflict with, or constitute or result in a breach or violation
of, any material Law or Order to which Purchaser, or any of the assets owned or
used by Purchaser, are subject.

Section 4.4 Securities Act. Purchaser is acquiring the Shares for its own
account and not with a view to their distribution within the meaning of
Section 2(a)(11) of the Securities Act of 1933, as amended (the “Securities
Act”) in any manner that would be in violation of the Securities Act.

Section 4.5 Purchaser Status. At the time Purchaser was offered the Shares, it
was, and at the date hereof it is, an “accredited investor” as defined in Rule
501(a) under the Securities Act or a “qualified institutional buyer” as defined
in Rule 144A under the Securities Act.

Section 4.6 Experience of Purchaser. Purchaser, either alone or together with
its representatives, has such knowledge, sophistication and experience in
business and financial matters so as to be capable of evaluating the merits and
risks of the prospective investment in the Shares, and has so evaluated the
merits and risks of such investment. Purchaser understands that it must be able
to bear the economic risk of this investment in the Shares indefinitely, and is
able to bear such risk and is able to afford a complete loss of such investment.

Section 4.7 Access to Information. Purchaser acknowledges that it has been
afforded: (i) the opportunity to ask such questions as it has deemed necessary
of, and to receive answers from, representatives of the Company concerning the
terms and conditions of the offering of the Shares and the merits and risks of
investing in the Shares; (ii) access to information (other than material
non-public information) about the Company and its financial condition, results
of operations, business, properties, management and prospects sufficient to
enable it to evaluate its investment; and (iii) the opportunity to obtain such
additional information that the Company

 

-  -



--------------------------------------------------------------------------------

possesses or can acquire without unreasonable effort or expense that is
necessary to make an informed investment decision with respect to the
investment.

Section 4.8 Restricted Securities. Purchaser understands that the Shares are
characterized as “restricted securities” under the U.S. federal securities laws
inasmuch as they are being acquired from the Company in a transaction not
involving a public offering and that under such laws and applicable regulations
such securities may be resold without registration under the Securities Act only
in certain limited circumstances. Purchaser acknowledges and agrees that
Purchaser shall have no right to have the Shares so registered other than as may
be explicitly provided in the RRA. The restrictions contained herein shall be in
addition to those contained in the Lock-Up Agreement.

ARTICLE 5

COVENANTS

Section 5.1 Public Announcements. Each of the parties hereto shall consult with
each other before issuing any press release or making any public statement with
respect to this Agreement or the Stock Purchase contemplated hereby and, except
as may be required by applicable law, will not issue any such press release or
make any such public statement prior to such consultation and without the
consent of the other parties.

Section 5.2 Notices of Certain Events. In addition to any other notice required
to be given by the terms of this Agreement, each of the parties shall promptly
notify the other parties hereto of:

(a) any notice or other communication from any Person alleging that the consent
of such Person is or may be required in connection with the Stock Purchase
contemplated by this Agreement;

(b) any notice or other communication from any governmental or regulatory agency
or authority in connection with the Stock Purchase contemplated by this
Agreement; and

(c) any actions, suits, claims, investigations or proceedings commenced or, to
its knowledge threatened against, relating to or involving or otherwise
affecting such party or that relate to the consummation of the Stock Purchase
contemplated by this Agreement.

Section 5.3 RRA, Lock-Up Agreement, and Services Agreement. The Company and
Purchaser shall in good faith use reasonable diligence to negotiate, finalize,
and execute final forms of the RRA and the Lock-Up Agreement (collectively, with
the Services Agreement, the “Post-Issuance Agreements”) on terms and conditions
mutually acceptable to the parties thereto no later than sixty (60) days after
the date hereof, unless extended by mutual written agreement of the Company and
Purchaser (the “Execution Deadline”). The Company shall cause the LLC, and the
Purchaser shall cause Constructors to, in good faith use reasonable diligence to
negotiate, finalize, and execute final form of the Services Agreement on terms
and conditions mutually acceptable to the parties thereto no later than the
Execution Deadline. In the event that all of the Post-Issuance Agreements are
not so executed by all necessary parties prior to the Execution Deadline, then
this Agreement shall immediately terminate as provided in Sections 7.1 and

 

-  -



--------------------------------------------------------------------------------

7.2 below. Notwithstanding anything contained herein to the contrary, prior to
the execution by all applicable parties of all the Post-Issuance Agreements, the
Purchaser shall under no circumstances and in no form whatsoever, offer, pledge,
sell, contract to sell, sell any option or contract to purchase, purchase any
option or contract to sell, grant any option, right or warrant to purchase,
lend, or otherwise transfer or dispose of, directly or indirectly, any of the
Shares.

ARTICLE 6

[RESERVED]

ARTICLE 7

TERMINATION

Section 7.1 Termination. This Agreement shall immediately terminate in the event
that the Company and the Purchaser are not able to agree upon, finalize, and
execute the RRA and the Lock-Up Agreement by the Execution Deadline. This
Agreement shall immediately terminate in the event that the LLC and the
Purchaser are not able to agree upon, finalize, and execute the Services
Agreement by the Execution Deadline. Either party may terminate this Agreement
if the other party breaches this Agreement prior to the Execution Deadline.

Section 7.2 Effect of Termination. In the event of the termination of this
Agreement pursuant to of this Agreement, this Agreement (other than (Fees and
Expenses), (Governing Law), (Consent to Jurisdiction; Waiver of Jury Trial),
which shall remain in full force and effect) shall forthwith become null and
void and no party hereto shall have any Liability or further obligation to any
other party hereto, except as provided in this ; provided, however, that if this
Agreement is terminated by a party because of the breach of this Agreement by
the other party or because one or more of the conditions of the terminating
party’s obligations under this Agreement is not satisfied as a result of the
other party’s failure to fully comply with its obligations under this Agreement,
the terminating party’s rights to pursue all legal remedies will survive such
termination unimpaired. Purchaser acknowledges that in the event any termination
takes place under Section 5.3, or otherwise prior to the execution by all
relevant parties of all the Post-Issuance Agreements, then, the following will
occur: (i) any and all rights the Purchaser may have with respect to the Shares
shall immediately terminate, and the Purchaser will have no further rights with
respect thereto, (ii) the Shares will immediately transfer to the Company and
the Purchaser will execute any stock power the Company may request to show the
transfer of the Shares to the Company, and (iii) the Purchaser shall immediately
surrender the Certificate at the offices of the Company.

ARTICLE 8

MISCELLANEOUS

Section 8.1 Notices. All notices and other communications hereunder shall be in
writing and shall be deemed to have been duly given (a) on the date received if
delivered personally or by facsimile or (b) on the date received if mailed by
registered or certified mail (return receipt requested), to the parties at the
following addresses (or at such other address for a party as shall be specified
by like notice):

 

-  -



--------------------------------------------------------------------------------

If to Seller:

PetroAlgae Inc.

1901 S. Harbor City Boulevard

Suite 300

Melbourne, Florida 32901

Attn: David Szostak

Facsimile: (321) 723-7047

If to Purchaser:

Engineering, Automation and Design, Inc.

4160 South 133rd Street, Suite 106

Omaha, Nebraska 38137

Attn: Stephen M. Lichter, P.E.

Facsimile: (402) 884-8651

Section 8.2 Amendments; No Waivers.

(a) Any provision of this Agreement may be amended or waived if, but only if,
such amendment or waiver is in writing and is signed, in the case of an
amendment, by the Company and Purchaser; or in the case of a waiver, by the
party against whom the waiver is to be effective.

(b) No failure or delay by any party in exercising any right, power or privilege
hereunder shall operate as a waiver thereof nor shall any single or partial
exercise thereof preclude any other or further exercise thereof or the exercise
of any other right, power or privilege. The rights and remedies herein provided
shall be cumulative and not exclusive of any rights or remedies provided by law.

Section 8.3 Fees and Expenses. Except as otherwise expressly provided herein,
all costs and expenses incurred in connection with this Agreement and the
obligations contemplated hereby shall be paid by the party incurring such cost
or expense. In the event of termination of this Agreement, the obligation of
each party to pay its own expenses will be subject to any rights of such party
arising from a breach of this Agreement by another party.

Section 8.4 Successors and Assigns; No Third-Party Beneficiaries. The provisions
of this Agreement shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and assigns; provided that no party may
assign, delegate or otherwise transfer any of its rights or obligations under
this Agreement without the consent of each other party hereto, but any such
transfer or assignment will not relieve the appropriate party of its obligations
hereunder. Nothing in this Agreement, express or implied, is intended to confer
upon any other Person any rights or remedies of any nature whatsoever under or
by reason of this Agreement or any provision of this Agreement.

 

-  -



--------------------------------------------------------------------------------

Section 8.5 Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware, without giving effect to the
principles of conflicts of law thereof.

Section 8.6 Consent to Jurisdiction; Waiver of Jury Trial.

(a) Any suit, action or proceeding seeking to enforce any provision of, or based
on any matter arising out of or in connection with, this Agreement or the Stock
Purchase contemplated hereby may be brought in any federal or state court
located in the City of Wilmington, State of Delaware, and each of the parties
hereby consents to the jurisdiction of such courts (and of the appropriate
appellate courts therefrom) in any such suit, action or proceeding and
irrevocably waives, to the fullest extent permitted by law, any objection which
it may now or hereafter have to the laying of the venue of any such suit, action
or proceeding in any such court or that any such suit, action or proceeding
which is brought in any such court has been brought in an inconvenient forum.
Process in any such suit, action or proceeding may be served on any party
anywhere in the world, whether within or without the jurisdiction of any such
court. Without limiting the foregoing, each party agrees that service of process
on such party as provided in shall be deemed effective service of process on
such party.

(b) Each party hereto hereby acknowledges and agrees that any controversy which
may arise under this Agreement is likely to involve complicated and difficult
issues, and therefore each such party hereby irrevocably and unconditionally
waives any right such party may have to a trial by jury in respect of any
litigation directly or indirectly arising out of or relating to this Agreement,
any document referred to in this Agreement or the Stock Purchase contemplated
hereby.

Section 8.7 Counterparts; Effectiveness. This Agreement may be signed in any
number of counterparts, each of which shall be an original, with the same effect
as if the signatures thereto and hereto were upon the same instrument. This
Agreement shall become effective when each party hereto shall have received
counterparts hereof signed by all of the other parties hereto. No provision of
this Agreement is intended to confer upon any Person other than the parties
hereto any rights or remedies hereunder.

Section 8.8 Entire Agreement. This Agreement, together with the Post-Issuance
Agreements, when executed and delivered, constitutes the entire agreement
between the parties with respect to the subject matter of this Agreement and
supersedes all prior agreements and understandings, both oral and written,
between the parties with respect to the subject matter hereof.

Section 8.9 Captions. The captions herein are included for convenience of
reference only and shall be ignored in the construction or interpretation
hereof.

Section 8.10 Severability. If any term, provision, covenant or restriction of
this Agreement is held by a court of competent jurisdiction or other authority
to be invalid, void or unenforceable, the remainder of the terms, provisions,
covenants and restrictions of this Agreement shall remain in full force and
effect and shall in no way be affected, impaired or invalidated so long as the
economic or legal substance of the Stock Purchase contemplated hereby is not
affected in any manner materially adverse to any

 

-  -



--------------------------------------------------------------------------------

parties. Upon such a determination, the parties shall negotiate in good faith to
modify this Agreement so as to effect the original intent of the parties as
closely as possible in an acceptable manner in order that the transactions
contemplated hereby be consummated as originally contemplated to the fullest
extent possible.

Section 8.11 Definition and Usage.

For purposes of this Agreement:

“Governmental Entity” means any foreign, federal, state, local, municipal,
county or other governmental, quasi-governmental, administrative or regulatory
authority, body, agency, court, tribunal, commission or other similar entity
(including any branch, department or official thereof).

“Liability” means any debt, liability, commitment or obligation of any kind,
character or nature whatsoever, whether known or unknown, choate or inchoate,
secured or unsecured, accrued, fixed, absolute, contingent or otherwise, and
whether due or to become due.

“Lien” means any charges, claims, community property interests, conditions,
conditional sale or other title retention agreements, covenants, easements,
encumbrances, equitable interests, exceptions, liens, mortgages, options,
pledges, reservations, rights of first refusal, security interests, or
restrictions of any kind other than the repurchase rights of the Company as
described Article 2, including any restrictions on use, voting, transfer,
alienation, receipt of income, or exercise of any other attribute of ownership.

Section 8.12 Survival. All covenants contained herein shall survive the
execution of this Agreement and the delivery of the Shares. Other than those
contained in Section 3.2(a), the representations and warranties contained herein
shall survive execution hereof and remain true and correct in all material
respects until all of the Post-Issuance Agreements have been executed. It shall
be deemed a breach of this Agreement if any of the representations and
warranties contained herein (other than those contained in Section 3.2(a)) cease
to be true and correct in all material respects prior to the execution of all
the Post-Issuance Agreements. The representations and warranties contained
herein shall not survive the execution of the Post-Issuance Agreements;
provided, however, that the representations and warranties of the Purchaser set
forth in Section 4.4, Section 4.5, Section 4.6, Section 4.7, and Section 4.8
shall survive the execution thereof.

Section 8.13 Further Assurances. From time to time, each party hereto will
execute such additional instruments and take such actions as may be reasonably
required to carry out the intent and purposes of this Agreement.

Section 8.14 Review of Agreement. Each party hereto acknowledges that it has had
time to review this Agreement and, as desired, consult with counsel. In the
interpretation of this Agreement, no adverse presumption shall be made against
any party on the basis that it has prepared, or participated in the preparation
of, this Agreement.

Section 8.15 Brokerage. Each party hereto represents and warrants to the other
that there are no claims for brokerage commissions or finder’s fees or agent’s
commissions or other like payment in connection with this Agreement or the
transactions

 

-  -



--------------------------------------------------------------------------------

contemplated hereby, except for such commissions and fees incurred by reason of
any action taken by a party hereto that will be paid by and be the
responsibility of such party.

Section 8.16 Additional Matters. The Company, on behalf of itself and the LLC,
hereby acknowledges and agrees that neither the Purchaser nor any of its
affiliates (including Constructors) (a) is assuming, or shall be deemed to have
assumed on any basis, any obligation to fund, or any other liability or exposure
of any nature relating to, the operations of the Company or the LLC, nor
(b) shall be restricted on any basis from providing additional services, whether
or not related to the Services, to the Company or the LLC, or from providing
services to any third parties, whether or not a competitor of the Company or the
LLC, provided that in providing such services to a third party neither the
Purchaser nor any of its affiliates utilizes any confidential or proprietary
information of the Company or the LLC.

[SIGNATURE PAGE FOLLOWS]

 

-  -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been duly executed and delivered as of
the day and year first above written by the duly authorized officers of the
Seller and the Purchaser.

 

SELLER:

 

PETROALGAE INC.

 

By:  

/s/    David Szostak

Name:   David Szostak Title:   President PURCHASER: ENGINEERING AUTOMATION AND


DESIGN, INC.

By:  

/s/    Stephen M. Lichter

Name:   Stephen M. Lichter, P.E. Title:   President

[SIGNATURE PAGE TO STOCK PURCHASE AGREEMENT]

 

-  -